Case 5:18-cv-01798-CAS-SHK Document 168 Filed 07/15/19 Page 1 of 2 Page ID #:5879
                                                                            RECEIVED
                                                                    CLERK, U.S. DISTRICT COURT



                                                                             7/15/19

                                                                  CENTRAL DISTRICT OF CALIFORNIA
                                                                             MAT
                                                                    BY: ___________________ DEPUTY

                           NOTE: This order is nonprecedential.


                United States Court of Appeals
                    for the Federal Circuit
                                ______________________

                SAINT-GOBAIN CERAMICS & PLASTICS, INC.,
                            Plaintiff-Appellant

                                           v.

               II-VI INCORPORATED, II-VI OPTICAL SYSTEMS,
                                   INC.,
                            Defendants-Appellees
                           ______________________

                                      2019-1819
                                ______________________

                 Appeal from the United States District Court for the
              Central District of California in No. 5:18-cv-01798-CAS-
              SHK, Senior Judge Christina A. Snyder.
                               ______________________

                                    ON MOTION
                                ______________________
                                      ORDER
                 The parties having so agreed,
                 IT IS ORDERED THAT:
                (1) The proceeding is DISMISSED under Fed. R. App.
                   P. 42 (b).
                (2) Each side shall bear its own costs.
Case 5:18-cv-01798-CAS-SHK Document 168 Filed 07/15/19 Page 2 of 2 Page ID #:5880



              2             SAINT-GOBAIN CERAMICS v. II-VI INCORPORATED




                                             FOR THE COURT

                  July 15, 2019             /s/Peter R. Marksteiner
                      Date                  Peter R. Marksteiner
                                            Clerk of Court


                  ISSUED AS A MANDATE: July 15, 2019


              .
